Name: 2010/323/: Commission Decision of 10Ã June 2010 granting a derogation from implementing Regulation (EC) NoÃ 1165/2008 of the European Parliament and of the Council concerning livestock and meat statistics with regard to Bulgaria and Germany (notified under document C(2010) 3617)
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  farming systems;  means of agricultural production;  Europe;  European Union law;  animal product
 Date Published: 2010-06-11

 11.6.2010 EN Official Journal of the European Union L 145/15 COMMISSION DECISION of 10 June 2010 granting a derogation from implementing Regulation (EC) No 1165/2008 of the European Parliament and of the Council concerning livestock and meat statistics with regard to Bulgaria and Germany (notified under document C(2010) 3617) (Only the Bulgarian and German texts are authentic) (2010/323/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1165/2008 of the European Parliament and of the Council of 19 November 2008 concerning livestock and meat statistics and repealing Council Directives 93/23/EEC, 93/24/EEC and 93/25/EEC (1), and in particular Article 20(1) thereof, Having regard to the request made by Bulgaria on 10 February 2009, Having regard to the request made by Germany on 20 March 2009, Whereas: (1) In accordance with Article 20 of Regulation (EC) No 1165/2008, the Commission may grant Member States a derogation from implementing that Regulation in so far as applying it to their national statistical systems requires major adaptations and is likely to cause significant practical problems. (2) Such derogations should be granted, at their request, to Bulgaria and Germany. (3) In accordance with Regulation (EC) No 1165/2008, a Member State having been granted a derogation until 1 January 2010 shall continue to apply the provisions of Council Directives 93/23/EEC (2), 93/24/EEC (3) and 93/25/EEC (4) until that date. (4) In accordance with Regulation (EC) No 1165/2008, a Member State having been granted a derogation until 1 January 2011 shall continue to apply the provisions of Council Directive 93/25/EEC until that date, HAS ADOPTED THIS DECISION: Article 1 1. Bulgaria and Germany shall be granted a derogation from application of Regulation (EC) No 1165/2008 for a period ending on 1 January 2010. 2. Germany shall be granted a derogation from application of Regulation (EC) No 1165/2008 concerning sheep and goats for a period ending on 1 January 2011. Article 2 This Decision is addressed to the Republic of Bulgaria and the Federal Republic of Germany. This Decision shall apply as from 1 January 2009. Done at Brussels, 10 June 2010. For the Commission Olli REHN Member of the Commission (1) OJ L 321, 1.12.2008, p. 1. (2) OJ L 149, 21.6.1993, p. 1. (3) OJ L 149, 21.6.1993, p. 5. (4) OJ L 149, 21.6.1993, p. 10.